                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION



ANTHONY TYRONE SMITH,

      Plaintiff,
                                                 Case No. 20-10471
v.
                                                 Hon. George Caram Steeh
ART MUCIS BUSINESS AND
ALL INVOLVED,

     Defendant.
____________________________/


            ORDER GRANTING APPLICATION TO PROCEED
          IN FORMA PAUPERIS AND DISMISSING COMPLAINT

      Appearing pro se, Plaintiff Anthony Tyrone Smith filed a complaint on

February 24, 2020, and an application to proceed without prepayment of

fees on March 6, 2020. The court finds Plaintiff=s application to proceed in

forma pauperis to be facially sufficient and, therefore, grants Plaintiff=s

motion to proceed without prepayment of fees. See 28 U.S.C. ' 1915(a);

Gibson v. R.G. Smith Co., 915 F.2d 260, 262 (6th Cir. 1990).

      Once a court grants a plaintiff permission to proceed in forma

pauperis, it must review the complaint pursuant to 28 U.S.C. ' 1915(e).


                                          -1-
The court Ashall dismiss@ the case if the court finds that it is A(i) frivolous or

malicious; (ii) fails to state a claim on which relief may be granted; or (iii)

seeks monetary relief against a defendant who is immune from such relief.@

28 U.S.C. ' 1915(e)(2)(B). In addition, “a district court may, at any time,

dismiss sua sponte a complaint for lack of subject-matter jurisdiction

pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure when the

allegations of a complaint are totally implausible, attenuated, unsubstantial,

frivolous, devoid of merit, or no longer open to discussion.” Apple v. Glenn,

183 F.3d 477, 479 (6th Cir.1999).

      To the extent the court understands Plaintiff’s complaint, he appears

to be claiming defamation of character and a claim regarding a deed that

was adjudicated in state court. Plaintiff’s allegations are based in state law;

he alleges no facts or law establishing federal subject matter jurisdiction.

This court does not have authority to review a state court judgment. See

Rowe v. City of Detroit, 234 F.3d 1269, 2000 WL 1679474 (6th Cir. 2000)

(“The Rooker-Feldman doctrine provides that federal district courts

generally lack jurisdiction to review and determine the validity of state court

judgments, even in the face of allegations that “the state court’s action was

unconstitutional.”).


                                           -2-
     Because the court finds no basis for federal subject matter

jurisdiction, IT IS HEREBY ORDERED that Plaintiff’s complaint is

DISMISSED.

Dated: April 6, 2020
                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE




                                   CERTIFICATE OF SERVICE

              Copies of this Order were served upon attorneys of record on
              April 6, 2020, by electronic and/or ordinary mal and also on
              Anthony Tyrone Smith, 17421 Saint Aubin St., Detroit, MI 48212.

                                         s/Brianna Sauve
                                           Deputy Clerk




                                               -3-
